   
Exhibit 10.5
   
OMB Control No. 1506-0080
AMENDMENT OF SOLICITATION/MODIFICATION OF CONTRACT
1. CONTRACT ID CODE
PAGE           OF           PAGES
1
5
2.    AMENDMENT/
   MODIFICATION NO.
       0009
3.  EFFECTIVE DATE
    See Block 16C
4.  REQUISITION/PURCHASE REQ. NO.
W-6-W2-03-TP-R03 027
5.  PROJECT NO. (If applicable)
6.   ISSUED BY CODE
Internal Revenue Service
6009 Oxon Hill Road, Suite 500
Oxon Hill, MD 20745
IRS0088
7.  ADMINISTERED BY (If other than Item 6)                           
See Item 6
CODE
8.   NAME AND ADDRESS OF CONTRACTOR (No. Street, county, State and ZIP Code)
 
OFFICIAL PAYMENTS CORPORATION  00051397
2333 SAN RAMON VALLEY BOULEVARD STE# 450
SAN RAMON, CA 945834456
 
OFFICIAL PAYMENTS CORPORATION
(x)
9A.  AMENDMENT OF SOLICITATION NO.
 

--------------------------------------------------------------------------------

x
9B.  DATED (SEE ITEM 11)
10A.  MODIFICATION OF CONTRACT/ORDER NO.
TIRNO-09-C-0019
 
10B.  DATED (SEE ITEM 13)
04/23/2009
CODE
FACILITY CODE
11.  THIS ITEM ONLY APPLIES TO AMENDMENTS OF SOLICITATIONS
o  The above numbered solicitation is amended as set forth in Item 14.  The hour
and date specified for receipt of Offers o  is extended,  o  is not extended.
 
Offers must acknowledge receipt of this amendment prior to the hour and date
specified in the solicitation or amended, by one of the following methods:
 
(a) By completing Items 8 and 15, and returning _____ copies of the amendment;
(b) By acknowledging receipt of this amendment on each copy of the offer
submitted; or (c) By separate letter or telegram which includes a reference to
the solicitation and amendment numbers.  FAILURE OF YOUR ACKNOWLEDGEMENT TO BE
RECEIVED AT THE PLACE DESIGNATED FOR THE RECEIPT OF OFFERS PRIOR TO THE HOUR AND
DATA SPECIFIED MAY RESULT IN REJECTION OF YOUR OFFER.  If by virtue of this
amendment you desire to change an offer already submitted, such change may be
made by telegram or letter, provided each telegram or letter makes reference to
the solicitation and this amendment, and is received prior to the opening hour
and data specified.
12.  ACCOUNTING AND APPROPRIATION DATA (if required)
None Net Increase: $0.00
13.  THIS ITEM APPLIES ONLY TO MODIFICATIONS OF CONTRACTS/ORDERS,
IT MODIFIES THE CONTRACT/ORDER NO. AS DESCRIBED IN ITEM 14.
(x)

--------------------------------------------------------------------------------

A.THIS CHANGE ORDER IS ISSUED PURSUANT TO:  (Specify authority) THE CHANGES SET
FORTH IN ITEM 14 ARE MADE IN THE CONTRACT ORDER NO. IN ITEM 10A.
 
B.THE ABOVE NUMBERED CONTRACT/ORDER IS MODIFIED TO REFLECT THE ADMINISTRATIVE
CHANGES (such as changes in paying office, appropriation date, etc.) SET FORTH
IN ITEM 14. PURSUANT TO THE AUTHORITY OF FAR 43.103(b).
 
C.THIS SUPPLEMENTAL AGREEMENT IS ENTERED INTO PURSUANT TO AUTHORITY OF:
X
D.OTHER Specify type of modification and authority)
Mutual Agreement Between the Parties.
E.      IMPORTANT:  Contractor o is not,  x  is required to sign this document
and return   1   copies to the issuing office.
14.  DESCRIPTION OF AMENDMENT/MODIFICATION (Organized by UCF section headings,
including solicitation/contract subject matter where feasible.)
 
The purpose of this modification is as follows:
 
1.  Section C.10 - SCHEDULE OF PERFORMANCE - is hereby changed as stated herein.
 
2.  Section C.1.5 - CONTRACT REQUIREMENTS Section-is limited to the number of
URLs and the receipt of proposals to the contract.
 
3.  All other items and conditions remain unchanged.
 
Except as provided herein, all terms and conditions of the document referenced
in Item 9A or 10A, as heretofore changed, remains unchanged and in full force
and effect.
15A.  NAME AND TITLE OF SIGNER (Type or print)
Alex P. Hart, CEO
16A.  NAME AND TITLE OF CONTRACTING OFFICER (Type or print)
DIANNE L GOOSBY 202-283-1207 / CONTRACT SPECIALIST
15B.  CONTRACTOR/OFFEROR
/s/ Alex P. Hart
       (Signature of person authorized to sign)
15C.  DATE SIGNED
04/06/11
16B.  UNITED STATES OF AMERICA
  BY /s/ Dianne L. Goosby
         (Signature of Contracting Officer)
16C.  DATE SIGNED
3/24/2011
NSN 7540-01-152-8070
PREVIOUS EDITION UNUSABLE
30-105
Computer Generated
STANDARD FORM 30 (REV. 10-83)
Prescribed by GSA
FAR (48 CFR) 53.243

 
 
 

--------------------------------------------------------------------------------

 
TIRNO-09-C-00019 MOD# 0009

C.10  SCHEDULE OF PERFORMANCE
 
The Contractor shall provide a project plan (WBS) for system and application
development which shall include the events and dates listed in the chart below.
The dates are tentative and must be coordinated with the COTR and IRS's
representative authorized to perform the system security and functional
application testing (IV&V). The timeframes may be modified under the COTR's
direction and will be updated annually as contract option years are exercised.
 
Responsible
Event
Anticipated
Party
 
Due Dates
Contractor
Provide UNAX briefing documentation
03/31/2011
All
Annual Requirements Review for FS 2012
05/06/2011
Contractor
Provide draft WBS (including requirements, development, testing and
implementation phases)
05/13/2011
IRS
Provide comments on draft WBS
05/20/2011
Contractor
Deliver base lined WBS
05/30/2011
Contractor
Deliver Initial FS 2011 Findings Report
06/01/2011
Contractor
Deliver Initial FS 2011 Marketing Report
06/01/2011
 
Deliver Initial Functional Requirements/User Interface
 
Contractor
Documentation and workflow schematics; including scripts, web
06/27/2011
 
text & screen shots, business rules, etc.
 
IRS
Provide initial comments on draft Functional Documentation
07/11/2011
 
(iterative process)
 
Contractor
Obtain signed contracts with other participating subcontractors, if applicable
07/15/2011
Contractor
Deliver Transaction Processing Network Documentation
07/18/2011
Contractor
Deliver Final Functional Requirements/User Interface Documentation
08/15/2011
Contractor
Deliver Trusted Facility Manual
08/22/2011
Contractor
Deliver Final Test Plans and Test Cases
08/29/2011
Contractor
Begin internal application testing
09/06/2011
Contractor
Deliver FS 2012 Marketing Plan
09/19/2011
IRS
Provide comments on Marketing Plan
09/26/2011
IRS
Provide revised credit card chargeback procedures, if applicable
10/03/2011
Contractor
Complete internal application testing
10/28/2011
Contractor
Begin full circle integrated test with IRS/TFA (subject to change)
10/31/2011
Contractor
Complete full circle integrated test with IRS/TFA (subject to change)
11/14/2011
Contractor
Complete all testing and obtain bulk provider certification from TFA
12/05/2011
Contractor
Implement Electronic Payment Services for FS 2012
01/01/2012
IRS
Provide hyperlink from the IRS web site to the Contractor's Web
01/06/2012
 
page
 
Contractor
Deliver Supplemental F5 2012 flirtings Report
02/01/2012

 
 
 
Page - 2

--------------------------------------------------------------------------------

 
TIRNO-09-C-00019 MOD# 0009
 
Responsible
Event
Anticipated
Party
 
Due Dates
Contractor
Deliver Supplemental FS 2012 Marketing Report
02/01/2012

 

 
 
Page - 3

--------------------------------------------------------------------------------

 
TIRNO-09-C-00019 MOD# 0009
C.1.5    CONTRACT REQUIREMENTS
 
The Contractor shall accept MasterCard and VISA Credit and Debit, American
Express, Discover, NYCE, PULSE, and STAR cards for making federal tax payments.
 
The Contractor shall accept by way of Web applications only, two new additional
payment options for payment of federal taxes. (1) Bill Me Later (BML) and (2)
American Express Membership Rewards. The Contractor shall introduce a new
federal only website URL: (Official Payments Federal Payments Website
(www.officialpavments.com/fed). in which all Web applicants will have access to,
for making federal tax payments. The Contractor shall introduce a new federal
only IVR: (Official Payments Federal Payments IVR (888-UPAY-TAX), in which all
applicants will have access to, for making federal tax payments.
 
Some transactions charge a convenience fee of 2.35% of the tax payment with a
$3.95 minimum fee, if you are making a credit card payment. Other transactions
charge a flat/fixed rate fee of $3.95 per transaction, if you are making a debit
card payment. The convenience fee charge is based on the method and card being
used.
 
The Contractor shall notify IVR applicants that the additional payment options
and website URL, are available to Web applicants only. The Contractor will also
inform the IVR applicants that the 2.35% convenience fee (with a $3.95 minimum)
and the flat/fixed rate fee of $3.95, as applicable, shall also be available to
IVR applicants.
 
The contractor shall provide a program for American Express eligible card
members who make a payment of $100,000.00 or more a reduced convenience fee of
2.10%. The transactions will be processed by an OPC Customer Service
representative via the customer service application that the IRS has approved.
This program will not require changes to any of the applications that would
require an audit or retest to implement the program.
 
The Contractor shall introduce the one new payment option, the new website URL,
and the new IVR that is listed above, on January 1, 2010 for the commencement of
the 2010 Filing Season.
 
The Contractor shall accept by way of Web applications only for Option Year Two
(January 1, 2011 through December 31, 2011), a new additional payment option for
payment of federal taxes: Accel Pinless Debit Card. The Contractor shall
introduce a new federal only website URL: (www.ChoicePav.com/MasterCard). in
which all Web applicants will have access to, for making federal tax payments.
 
Accel Pinless Debit Card transactions will have a flat/fixed rate fee of $3.95
per transaction. The federal only website URL: (www.ChoicePav.com/MasterCard)
will have a convenience fee of 1.9%.
 
The Contractor shall notify IVR applicants that the additional payment option
and website URL, are available to Web applicants only.
 
 
Page - 4

--------------------------------------------------------------------------------

 
TIRNO-09-C-00019 MOD# 0009
The Contractor shall introduce the new payment option and the new website URL
that are listed above, on January 1, 2011 for the commencement of the 2011
Filing Season.
 
The Contractor shall only submit proposals incorporating any changes to the
contract after the Annual Requirements Review Meeting (Kickoff) through June
30th of each year.
 
 
The Contractor shall be limited to the number of URLs displayed on IRS.gov
(section Pay Taxes by Credit or Debit Card). No more than 2 URLs are to be
promoted in the E-Pay list, and no more than 1 URL in the integrated File & Pay
list.
 
 
Page - 5

--------------------------------------------------------------------------------

 
 